Title: To George Washington from Major General Philemon Dickinson, 28 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir
                        Freehold [N.J.] 1½ mile from Monmouth Court House,[28 June 1778] ½ past 10, OClock A.M.
                    
                    By Intelligence this moment received, which may be depended on The Enemy’s front, three hours ago, was within two Miles of the heights,  beyond Van marters Mills, moving with a quick pace—Col: Lawrence say’s, tis now beyond a doubt, they intend for the Watering-place—& that this Eveng, they will get into perfect security—The Enemy have left the Court House, I am just informed by Express. I have the honor to be your Excellency’s most Ob. St
                    
                        P. Dickinson
                    
                    
                        I am ⟨expectg⟩ the troops to march on the ⟨illegible⟩.
                    
                